DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on July 23, 2021 is acknowledged.
Claims 18-22 and 23-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 23, 2021.

Priority
Applicant’s claim for the benefit of domestic prior-filed application 62/505,106 filed on May 11, 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) under Application Number PCT/US18/32173, filed on May 10, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 11, 2019 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Status of Claims
This first action on the merits is in response to the election filed on July 23, 2021, for the application filed on November 11, 2019. Claims 1-17 are pending and have been examined.

Claim Objections
Claim 8 is objected to because of the following informalities:
Line 3: “a social media account associated with to a gift sender” should read “a social media account associated with a gift sender”
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites: “periodically transmitting.” The term "periodically" in claim 6 is a relative term which renders the claim indefinite.  The term "periodically" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, claim 6 is rejected.
Examiner will interpret “periodically transmitting” as “transmitting.”

Claim 7 recites: “immediately upon acceptance of the gift card.” The term "immediately" in claim 7 is a relative term which renders the claim indefinite.  The term "immediately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, claim 7 is rejected.
Claims 8-9 inherit the deficiencies of claim 7, and are therefore also rejected.
immediately upon acceptance of the gift card” as “upon acceptance of the gift card.”






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) an abstract idea. This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the method, as claimed in claims 1-17, is directed to a process.
While the claims fall within a statutory category, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of product advertising. Specifically, representative claim 1 recites the abstract idea of:
initiating a gift card purchase by a purchaser via interaction with a gift card service;
transmitting, by the gift card service, an initial gift notification to a recipient, the initial gift notification comprising:
identification of the purchaser, and information descriptive of one or more redemption locations at which a supplemental gift notification may be delivered;
wherein the initial gift notification excludes additional description of the gift to be subsequently provided in the supplemental gift notification;
detecting, by the recipient, the presence associated with one of the one or more redemption locations, the recipient reporting the detection to the gift card service; and
transmitting, by the gift card service, a supplemental gift notification to the recipient, the supplemental gift notification comprising the additional description of the gift excluded from the initial gift notification.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of product advertising, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because organizing a gift card purchase is a sales activity. Thus, representative claim 1 recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as an electronic gift card purchase, one or more network-connected servers, a recipient personal electronic device, and a nearby wireless beacon.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of product advertising occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, representative claim 1 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.

Dependent claims 2-17 do not aid in the eligibility of independent claim 1. For example, claims 5, 7, 10, and 14-17 merely further define the abstract limitations of claim 1. Additionally, claims 2-4, 6, 8-9, and 11-12 merely provide further embellishments of the limitations recited in independent claim 1. 
Furthermore, it is noted that claims 7-14 and 17 include additional elements of an electronic account, a personal electronic device associated with the gift sender, a mobile app, a camera integrated within the recipient personal electronic device, a nearby wireless beacon associated with one or more interim locations, and a retailer electronic device. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link to a particular technological environment or field of use. 
Thus, dependent claims 2-17 are also ineligible. 
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 are rejected under 35 U.S.C. 103 as being obvious over Isaacson et. al. (US 20120245987 A1, herein referred to as Isaacson), in view of Meyyappan et. al. (US 20210019797 A1, herein referred to as Meyyappan).

With respect to claim 1, Isaacson discloses:
A method for implementing the exchange of electronic gift cards, comprising {Isaacson, see at least: figs 2A, 3; [0017] a method aspect of this disclosure includes receiving an identification of a giver of a gift card and a recipient of the gift card}:
initiating an electronic gift card purchase by a purchaser via interaction with a gift card service comprising one or more network-connected servers {Isaacson, see at least: fig 3; fig 22, #2210; [0127] The system receives an identification of a giver of a gift card and a recipient of the gift card at a first time (302); [0096] Assume that a giver desires to give a $50 virtual gift card to a recipient. The interface 202 enables the giver to either input identification information and recipient account information or have it prepopulated based on a previous login … The system 100 identifies, via the giver selection, a predictive approach, or some other approach, a recipient … and an amount that the giver desires to give to the recipient. The recipient credit/debit card data/account is identified via a secure communication to a database or inserted by the giver or recipient if necessary or possible. Through one or more different methods, the giver account and recipient account are identified; [0099] The giver can click a "give" button that begins the transaction. Upon triggering the transaction, information is transmitted to block 204 that will withdraw, hold the amount ($50), or reserve in a line of credit from a giver account and associate it with the recipient credit/debit card account and the policy for managing the gift card; [0088] It can be appreciated that the disclosure may operate on a computing device 100 with more than one processor 120 or on a group or cluster of computing devices networked together to provide greater processing capability; [0089] The basic components are known to those of skill in the art and appropriate variations are contemplated depending on the type of device, such as whether the device 100 is a small, handheld computing device, a desktop computer, or a computer server};
transmitting, by the gift card service, an initial gift notification to a recipient personal electronic device associated with a recipient, the initial gift notification comprising {Isaacson, see at least: fig 2, #206; fig 3, #306; [0101] the information received from block 202 can identify a recipient account such :
identification of the purchaser, and information descriptive of one or more redemption locations at which a supplemental gift notification may be delivered {Isaacson, see at least: [0101] Optional block 206 involves sending a notice to the recipient ... One example notification simply states "George has given you a $50 virtual gift card to Olive Garden, please use your Visa and $50 will be applied to your purchase at Olive Garden."}; 
wherein the initial gift notification excludes additional description of the gift to be subsequently provided in the supplemental gift notification {Isaacson, see at least: fig 27; [0231] The system first receives, from a giver, a first identification of a recipient and a second identification of a gift object costing an indeterminate amount of money at a first time (2702). The system optionally determines an estimated maximum amount of money of the gift object (2704). The system can also optionally confirm with the giver that the estimated maximum amount of money is acceptable as a gift card (2706). The system reserves the estimated maximum amount of money from a giver account (2708). The system identifies a recipient payment mode (2710). Upon the recipient using the recipient payment mode to make a purchase of the gift object at a second time that is later than the first time (2712), the system ;
the recipient personal electronic device reporting to one or more of the servers associated with the gift card service {Isaacson, see at least: fig 1; figs 4A-4B; fig 15B; fig 19; fig 26, #2604, 2614; [0088] It can be appreciated that the disclosure may operate on a computing device 100 with more than one processor 120 or on a group or cluster of computing devices networked together to provide greater processing capability; [0089] The basic components are known to those of skill in the art and appropriate variations are contemplated depending on the type of device, such as whether the device 100 is a small, handheld computing device, a desktop computer, or a computer server}; and
transmitting, by the gift card service, a supplemental gift notification to the recipient personal electronic device, the supplemental gift notification comprising the additional description of the gift excluded from the initial gift notification {Isaacson, see at least: fig 2, #212; fig 3, #312; [0122] Feature 212 of FIG. 2A is an optional feature that represents a notification to the giver and/or the recipient after the transaction. One example of this step includes providing information on a physical receipt associated with the qualifying transaction; [0130] An optional feature is the system providing a notification to the giver and/or the recipient (312); [0131] The system can receive an identification of a giver of a gift card and a recipient of the gift card, and associate the giver with a giver account and the recipient with a recipient account. The system can associate a policy with the gift card and monitor transactions of the recipient using the recipient account. Then the system can receive information based on the monitoring that the recipient has made a transaction using the recipient account according to the policy, and apply an amount of money from the giver account for the transaction according to the policy; [0231] Upon the recipient using the recipient payment mode to make a purchase of the gift object at a second time that is later than the first time (2712), the system identifies an actual cost of the .
Although disclosing a method for sending gift cards from a purchaser to a recipient, Isaacson does not disclose:
detecting, by the recipient personal electronic device, the presence of a nearby wireless beacon associated with one of the one or more redemption locations, the recipient personal electronic device reporting the beacon detection to one or more of the servers.
However, Meyyappan teaches:
detecting, by the recipient personal electronic device, the presence of a nearby wireless beacon associated with one of the one or more redemption locations, the recipient personal electronic device reporting the beacon detection {Meyyappan, see at least: [0021] Some merchants include locator beacons 146. The locator beacons 146 broadcast unique identifiers that, when received by a user device 106, allow the user device 106 to transmit its location as wi2151thin the merchant 108 (i.e., within a brick and mortar location of the merchant 108); [0034] The user is determined to be within a proximity of a merchant at 1104. The social media computing system 102 determines that the user is within proximity of the merchant 108; [0035] Direct communication between the merchant and the user via the social networking platform is temporarily enabled at 1106. The social media computing system 102 enables the merchant 108 to send messages with offers to the user 106}.


With respect to claim 2, Isaacson and Meyyappan teach the method of claim 1. Isaacson further discloses:
in which the supplemental gift notification comprises a description of a specific dollar amount of the gift card {Isaacson, see at least: [0122] Feature 212 of FIG. 2A is an optional feature that represents a notification to the giver and/or the recipient after the transaction; [0134] Notifications can include a description of an object of the purchase to which the amount of money was applied, a purchase time, a purchase date, and a merchant; [0245] The control engine has the information associated with the management of the virtual gift card such that communication can occur with the recipient via email, text messages, and so forth to notify the recipient of $15 remaining in the virtual gift card}.

With respect to claim 3, Isaacson and Meyyappan teach the method of claim 1. Isaacson further discloses:
in which the supplemental gift notification comprises a description of an item for which the gift card may be redeemed {Isaacson, see at least: [0122] Feature 212 of FIG. 2A is an optional feature that represents a notification to the giver and/or the recipient after the transaction. One example of this step includes providing information on a physical receipt associated with the qualifying transaction; [0132] The condition that dictates the policy can restrict the virtual gift card to a retailer, a group of retailers, a geographical region, a class of goods or services, an item, a time range, a date range, and/or a maximum per-transaction value; [0149] the amount can be a gift card including a restriction to a purchase of any .

With respect to claim 4, Isaacson and Meyyappan teach the method of claim 1. Isaacson further discloses:
in which the supplemental gift notification comprises an identification of a retailer at which the gift card may be redeemed {Isaacson, see at least: [0122] The after purchase notification can also include details about the policy for any remainder amount. The notice can state "I hope you enjoyed your Olive Garden Gift Card! You have $15 remaining on this gift card for your next Olive Garden purchase"; [0134] Notifications can include a description of an object of the purchase to which the amount of money was applied, a purchase time, a purchase date, and a merchant}.

With respect to claim 5, Isaacson and Meyyappan teach the method of claim 1. Isaacson discloses – further comprising:
at the time of delivery of the supplemental gift notification, querying the recipient for acceptance or rejection of the gift card {Isaacson, see at least: [0103] the email can provide some information such as "George has given you a $50 virtual gift card to Olive Garden. Do you know George and do you want to accept this gift card?" The system can require the recipient to click a confirmation button link or perform some other interaction to confirm that the recipient desires to use the gift card; [0170] This interface can also include a menu for additional options, such as regifting, merging, sending a thank you message to the giver, and rejecting or returning the virtual gift card to the giver};
upon acceptance of the gift card, delivering a value associated with the gift card to a gift card collection associated with the recipient {Isaacson, see at least: fig 7; [0103] the email can provide some information such as "George has given you a $50 virtual gift card to Olive Garden. Do you know George and do you want to accept this gift card?" The system can require the recipient to click a confirmation button link or perform some other interaction to confirm that the recipient desires to use the gift card; [0173] Users can access this information via a virtual gift card management portal such as a web site, smart phone application, automated speech interface, and so forth. In one aspect, the interface sorts the gift cards. For instance, the user can sort the gift cards by sent and received, date of the gift card, amount available or outstanding, merchant, friend, policies, etc}; and
upon rejection of the gift card, delivering a value associated with the gift card to a gift card collection associated with the purchaser {Isaacson, see at least: figs 7-8; [0170] This interface can also include a menu for additional options, such as regifting, merging, sending a thank you message to the giver, and rejecting or returning the virtual gift card to the giver; [0270] amounts not used will be processed as disclosed herein to be returned either to the giver payment account or the recipient payment account or for other purposes according to the policy; [0173] Users can access this information via a virtual gift card management portal such as a web site, smart phone application, automated speech interface, and so forth. In one aspect, the interface sorts the gift cards. For instance, the user can sort the gift cards by sent and received, date of the gift card, amount available or outstanding, merchant, friend, policies, etc}.
Although disclosing accepting or rejecting the gift card, Isaacson does not disclose:
a card wallet.
However, Meyyappan teaches:
a card wallet {Meyyappan, see at least: [0015] The payment logic allows the users 104 to send payments (e.g., via credit card, via bank account, via mobile wallet, etc.) to other users and to the merchants 108}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the mobile wallet as taught by Meyyappan in the gift card exchange method of Isaacson in order to allow the users 104 to send payments … to other users and to the merchants 108. (Meyyappan, see: [0015]).

With respect to claim 6, Isaacson and Meyyappan teach the method of claim 5. Isaacson discloses – further comprising:
transmitting, by the gift card service to the recipient, reminder notifications of one or more gift cards available within the gift card associated with the recipient {Isaacson, see at least: fig 5E; fig 10, #1004, 1008; [0171] additional optional actions which can be taken, such as send a message, send a reminder or suggestion, or any other additional communication option for the giver to communicate with the recipient; [0173] A system configured to practice the method identifies a user, which can be a giver and/or recipient of a gift card (1002) and retrieves a list of pending gift cards associated with the user, wherein each gift card in the list is associated with a payment mode of the user such that upon the recipient using a recipient payment mode to make a purchase, an amount of money associated with one of the pending gift cards is applied to the purchase (1004). The system retrieves current status information for the list of pending gift cards (1006). The system presents at least part of the list of pending gift cards to the user (1008). Users can access this information via a virtual gift card management portal such as a web site, smart phone application, automated speech interface, and so forth}.
Although disclosing the reminder notifications, Isaacson does not disclose:
the card wallet.
However, Meyyappan teaches:
the card wallet {Meyyappan, see at least: [0015] The payment logic allows the users 104 to send payments (e.g., via credit card, via bank account, via mobile wallet, etc.) to other users and to the merchants 108}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the mobile wallet as taught by Meyyappan in the gift card exchange method of Isaacson in order to allow the users 104 to send payments … to other users and to the merchants 108. (Meyyappan, see: [0015]).

With respect to claim 7, Isaacson and Meyyappan teach the method of claim 5. Isaacson discloses – further comprising:
upon acceptance of the gift card, sending thank you note to the gift sender {Isaacson, see at least: [0103] the email can provide some information such as "George has given you a $50 virtual gift card to Olive Garden. Do you know George and do you want to accept this gift card?" The system can require the recipient to click a confirmation button link or perform some other interaction to confirm that the recipient desires to use the gift card; [0170] This interface can also include a menu for additional options, such as regifting, merging, sending a thank you message to the giver, and rejecting or returning the virtual gift card to the giver}; and
transmitting the thank you note to an electronic account associated with the gift sender {Isaacson, see at least: [0170] This interface can also include a menu for additional options, such as regifting, merging, sending a thank you message to the giver, and rejecting or returning the virtual gift card to the giver; [0173] Users can access this information via a virtual gift card management portal such as a web site, smart phone application, automated speech interface, and so forth. In one aspect, the .
Although disclosing sending a thank you note to the gift sender, Isaacson does not disclose:
querying the recipient for entry of content; and
transmitting the content to an electronic account.
However, Meyyappan teaches:
querying the recipient for entry of content {Meyyappan, see at least: figs 3-10, 12-18; [0023] The user can type in a request into the “send a chat” bar 302 and click the send button 304 to send an offer request; [0036] The user 104 responds in user interface 1300 with a message indicating that the user 104 is interested in shoes; [0015] The social media platform, for example, allows the users 104 to send and receive messages with contacts. For example, a first user of the social media platform that is a registered contact with a second user of the social media platform can send messages to the second user}; and
transmitting the content to an electronic account {Meyyappan, see at least: figs 3-10, 12-18; [0023] The user can type in a request into the “send a chat” bar 302 and click the send button 304 to send an offer request; [0036] The user 104 responds in user interface 1300 with a message indicating that the user 104 is interested in shoes; [0035] Direct communication between the merchant and the user via the social networking platform is temporarily enabled at 1106. The social media computing system 102 enables the merchant 108 to send messages with offers to the user 106; [0015] The social media platform, for example, allows the users 104 to send and receive messages with contacts. For example, a first user of the social media platform that is a registered contact with a second user of the social media platform can send messages to the second user}.


With respect to claim 8, Isaacson and Meyyappan teach the method of claim 7. Isaacson further discloses:
in which the step of transmitting the thank you note to an electronic account associated with the gift sender comprises an account associated with the gift sender {Isaacson, see at least: [0170] This interface can also include a menu for additional options, such as regifting, merging, sending a thank you message to the giver, and rejecting or returning the virtual gift card to the giver; [0173] Users can access this information via a virtual gift card management portal such as a web site, smart phone application, automated speech interface, and so forth. In one aspect, the interface sorts the gift cards. For instance, the user can sort the gift cards by sent and received, date of the gift card, amount available or outstanding, merchant, friend, policies, etc.}; and
posting content to a social media account {Isaacson, see at least: [0294] The social media message can be a tweet, a Facebook posting, a text message, a video message, an image, a tag, a friend request, metadata, and/or any other communication via a social network; [0154] a person who desires to be a gift card recipient can register their identity on VirtualGiftCard and share that identity with their friends, family, workplace, schoolmates, and even post it on Facebook or some other public forum or social network in order to elicit or otherwise promote others to give the recipient virtual gift cards; [0267] As a simple example, a social network such as Facebook can establish that posts using the word "GiveAGiftTo" trigger a gift. Thus, a giver can post "GiveAGiftTo recipient for Olive Garden for $50". Facebook can recognize the reserved word "GiveAGiftTo" and trigger a gift processing service to parse the post}. 

transmitting the content to an account associated with the sender comprises posting the content to a social media account associated with the sender.
However, Meyyappan teaches:
transmitting the content to an account associated with the sender comprises posting the content to a social media account associated with the sender {Meyyappan, see at least: figs 3-10, 12-18; [0023] The user can type in a request into the “send a chat” bar 302 and click the send button 304 to send an offer request to “Snapoffers.” In the arrangement shown in FIG. 3, the message receiving account “Snapoffers” is an account with the social media service that can receive messages from other users of the social media service; [0036] The user 104 responds in user interface 1300 with a message indicating that the user 104 is interested in shoes}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included being able to send customized messages to a social media account as taught by Meyyappan in the gift card exchange method of Isaacson in order to allow the users to send and receive messages with contacts (Meyyappan, see: [0015]).

With respect to claim 9, Isaacson and Meyyappan teach the method of claim 7. Isaacson further discloses:
in which the step of transmitting the thank you note content to an electronic account associated with the gift sender comprises transmitting the thank you note content to a personal electronic device associated with the gift sender via mobile app notification {Isaacson, see at least: [0170] This interface can also include a menu for additional options, such as regifting, merging, sending a thank you message to the giver, and rejecting or returning the virtual gift card to the giver; [0173] Users can access this .

With respect to claim 10, Isaacson and Meyyappan teach the method of claim 1. Isaacson discloses – further comprising:
at the time of delivery of the supplemental gift notification, enabling sending thank you note to the gift sender {Isaacson, see at least: [0122] Email notifications can also be provided to the giver, recipient, and/or a third party. After the giver gives the virtual gift card, the giver may desire to receive a notification when the recipient redeems the. After the giver sends the virtual gift card, the giver can receive an email that identifies that the recipient used the gift card for dinner on a certain date; [0170] This interface can also include a menu for additional options, such as regifting, merging, sending a thank you message to the giver, and rejecting or returning the virtual gift card to the giver}; and
transmitting the thank you note to an electronic account associated with the gift sender {Isaacson, see at least: [0170] This interface can also include a menu for additional options, such as regifting, merging, sending a thank you message to the giver, and rejecting or returning the virtual gift card to the giver; [0173] Users can access this information via a virtual gift card management portal such as a web site, smart phone application, automated speech interface, and so forth. In one aspect, the interface sorts the gift cards. For instance, the user can sort the gift cards by sent and received, date of the gift card, amount available or outstanding, merchant, friend, policies, etc.; [0204] multiple givers on .
Although disclosing sending a thank you note to the gift sender, Isaacson does not disclose:
querying the recipient for entry of content; and
transmitting the content to an electronic account.
However, Meyyappan teaches:
querying the recipient for entry of content {Meyyappan, see at least: figs 3-10, 12-18; [0023] The user can type in a request into the “send a chat” bar 302 and click the send button 304 to send an offer request; [0036] The user 104 responds in user interface 1300 with a message indicating that the user 104 is interested in shoes; [0015] The social media platform, for example, allows the users 104 to send and receive messages with contacts. For example, a first user of the social media platform that is a registered contact with a second user of the social media platform can send messages to the second user}; and
transmitting the content to an electronic account {Meyyappan, see at least: figs 3-10, 12-18; [0023] The user can type in a request into the “send a chat” bar 302 and click the send button 304 to send an offer request; [0036] The user 104 responds in user interface 1300 with a message indicating that the user 104 is interested in shoes; [0035] Direct communication between the merchant and the user via the social networking platform is temporarily enabled at 1106. The social media computing system 102 enables the merchant 108 to send messages with offers to the user 106; [0015] The social media platform, for example, allows the users 104 to send and receive messages with contacts. For example, a first user of the social media platform that is a registered contact with a second user of the social media platform can send messages to the second user}.


With respect to claim 11, Isaacson and Meyyappan teach the method of claim 10. Isaacson further discloses:
in which the step of transmitting the thank you note to an electronic account associated with the gift sender comprises an account associated with the gift sender {Isaacson, see at least: [0170] This interface can also include a menu for additional options, such as regifting, merging, sending a thank you message to the giver, and rejecting or returning the virtual gift card to the giver; [0173] Users can access this information via a virtual gift card management portal such as a web site, smart phone application, automated speech interface, and so forth. In one aspect, the interface sorts the gift cards. For instance, the user can sort the gift cards by sent and received, date of the gift card, amount available or outstanding, merchant, friend, policies, etc.}; and
posting content to a social media account {Isaacson, see at least: [0294] The social media message can be a tweet, a Facebook posting, a text message, a video message, an image, a tag, a friend request, metadata, and/or any other communication via a social network; [0154] a person who desires to be a gift card recipient can register their identity on VirtualGiftCard and share that identity with their friends, family, workplace, schoolmates, and even post it on Facebook or some other public forum or social network in order to elicit or otherwise promote others to give the recipient virtual gift cards; [0267] As a simple example, a social network such as Facebook can establish that posts using the word "GiveAGiftTo" trigger a gift. Thus, a giver can post "GiveAGiftTo recipient for Olive Garden for $50". Facebook can recognize the reserved word "GiveAGiftTo" and trigger a gift processing service to parse the post}. 

transmitting the content to an account associated with the sender comprises posting the content to a social media account associated with the sender.
However, Meyyappan teaches:
transmitting the content to an account associated with the sender comprises posting the content to a social media account associated with the sender {Meyyappan, see at least: figs 3-10, 12-18; [0023] The user can type in a request into the “send a chat” bar 302 and click the send button 304 to send an offer request to “Snapoffers.” In the arrangement shown in FIG. 3, the message receiving account “Snapoffers” is an account with the social media service that can receive messages from other users of the social media service; [0036] The user 104 responds in user interface 1300 with a message indicating that the user 104 is interested in shoes}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included being able to send customized messages to a social media account as taught by Meyyappan in the gift card exchange method of Isaacson in order to allow the users to send and receive messages with contacts (Meyyappan, see: [0015]).

With respect to claim 12, Isaacson and Meyyappan teach the method of claim 10. Isaacson further discloses: 
in which the step of transmitting the thank you note content to an electronic account associated with the gift sender comprises transmitting the thank you note content to a personal electronic device associated with the gift sender via mobile app notification {Isaacson, see at least: [0170] This interface can also include a menu for additional options, such as regifting, merging, sending a thank you message to the giver, and rejecting or returning the virtual gift card to the giver; [0173] Users can access this .

With respect to claim 13, Isaacson and Meyyappan teach the method of claim 10. Isaacson further discloses:
the thank you note {Isaacson, see at least: [0170] This interface can also include a menu for additional options, such as regifting, merging, sending a thank you message to the giver, and rejecting or returning the virtual gift card to the giver}; and
an image captured by a camera integrated within the recipient personal electronic device {Isaacson, see at least: [0258] Bob can use the mobile device to capture an image of the receipt}.
Although disclosing a thank you note and the ability to capture images using an electronic device, Isaacson does not disclose:
in which the content comprises an image.
However, Meyyappan teaches:
in which the content comprises an image {Meyyappan, see at least: figs 3-10, 12-18; [0015] The messages may include text, pictures, videos, audio, hyperlinks, and other content; [0036] a set of user interfaces (1200, 1300, 1400, 1500, 1600, 1700, and 1800) are shown in FIGS. 12 through 18, which demonstrate a back and forth message session that occurs while the merchant 108 is temporarily permitted to send offers to the user 104}.


With respect to claim 14, Isaacson and Meyyappan teach the method of claim 1. Isaacson discloses – further comprising:
the recipient personal electronic device reporting to one or more of the servers associated with the gift card service {Isaacson, see at least: fig 1; figs 4A-4B; fig 15B; fig 19; fig 26, #2604, 2614; [0088] It can be appreciated that the disclosure may operate on a computing device 100 with more than one processor 120 or on a group or cluster of computing devices networked together to provide greater processing capability; [0089] The basic components are known to those of skill in the art and appropriate variations are contemplated depending on the type of device, such as whether the device 100 is a small, handheld computing device, a desktop computer, or a computer server}; and
transmitting, by the gift card service, a gift notification to the recipient personal electronic device, the gift notification comprising information indicative of the one or more redemption locations {Isaacson, see at least: fig 2, #212; fig 3, #312; [0122] Feature 212 of FIG. 2A is an optional feature that represents a notification to the giver and/or the recipient after the transaction. One example of this step includes providing information on a physical receipt associated with the qualifying transaction; [0130] An optional feature is the system providing a notification to the giver and/or the recipient (312); [0131] .
Although disclosing personal electronic devices in connection to one or more servers associated with the gift card service and the ability to send notifications, Isaacson does not disclose:
detecting, by the recipient personal electronic device, the presence of a nearby wireless beacon associated with one or more interim locations, the recipient personal electronic device reporting the interim location wireless beacon detection; and
transmitting an interim notification to the recipient personal electronic device, the interim notification comprising information.
However, Meyyappan teaches:
detecting, by the recipient personal electronic device, the presence of a nearby wireless beacon associated with one or more interim locations, the recipient personal electronic device reporting the interim location wireless beacon detection {Meyyappan, see at least: [0021] Some merchants include locator beacons 146. The locator beacons 146 broadcast unique identifiers that, when received by a user device 106, allow the user device 106 to transmit its location as wi2151thin the merchant 108 (i.e., within a brick and mortar location of the merchant 108); [0034] The user is determined to be within a proximity of a merchant at 1104. The social media computing system 102 determines that the user is within proximity of the merchant 108; [0035] Direct communication between the merchant and the user via the social networking platform is temporarily enabled at 1106. The social media computing system 102 enables the merchant 108 to send messages with offers to the user 106; [0037] Updated user location information is received at 1108. The updated user location information is received by the social media computing system 102 form the user device 106. The updated user location information may be received on a regular bases (e.g., every set period of time, continuously, etc.). The updated user location information may relate to updated beacon identifiers, updated GPS coordinates, updated cell tower location information, updated wireless network SSID information, or the like. Based on the updated user location information, the social media computing system 102 determines whether the user is still within the designated proximity of the merchant at 1110. If the user is still within the designated proximity, method 1100 returns to step 1108}; and
transmitting an interim notification to the recipient personal electronic device, the interim notification comprising information {Meyyappan, see at least: [0027] The offer 502 includes an identification of the merchant (“MERCH”), an identification of the price (“$9.99), an indication of the offer's expiration (“15 minutes”), and an invitation for the user to accept or reject the offer by replying to the message containing the offer. Referring again to FIG. 2, after transmitting the offer at 210, the transmitted offer is marked as sent at 212; [0028] the computing system 102 determines whether to .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included sending merchant offers based on location as taught by Meyyappan in the gift card exchange method of Isaacson in order to present new opportunities for merchants to reach a large customer base (Meyyappan, see: [0002]).

With respect to claim 15, Isaacson and Meyyappan teach the method of claim 5. Isaacson discloses – further comprising:
upon rejection of the gift card, querying the gift giver for identification of a new recipient for the gift {Isaacson, see at least: [0170] This interface can also include a menu for additional options, such as regifting, merging, sending a thank you message to the giver, and rejecting or returning the virtual gift card to the giver ... The portal can provide a way for the recipient to identify a regifting recipient and transfer all or part of the remaining balance to the regifting recipient as a new virtual gift card. The recipient can also add an amount to bump up the amount to a round number ... Such opportunity may be set by the giver, system, or any appropriate entity. All the options disclosed herein for a giver are available to the recipient (as a new giver) who is regifting all or a portion of a received gift card to a new recipient}.

With respect to claim 16, Isaacson and Meyyappan teach the method of claim 5. Isaacson discloses – further comprising:
upon expiration of a predetermined time period following acceptance of the gift card during which the gift card is not redeemed, returning the gift to the purchaser by the gift card service by transferring the gift card from the gift card collection associated with the recipient to the gift card collection associated with the purchaser {Isaacson, see at least: [0165] Each policy can include an expiration date after which the policy is not enforced; [0170] This interface can also include a menu for additional options, such as regifting, merging, sending a thank you message to the giver, and rejecting or returning the virtual gift card to the giver; [0270] Remainder amounts not used will be processed as disclosed herein to be returned either to the giver payment account or the recipient payment account or for other purposes according to the policy}.
Although disclosing an expiration date and the transfer of the gift card back to the sender, Isaacson does not disclose:
the card wallet.
However, Meyyappan teaches:
the card wallet {Meyyappan, see at least: [0015] The payment logic allows the users 104 to send payments (e.g., via credit card, via bank account, via mobile wallet, etc.) to other users and to the merchants 108}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the mobile wallet as taught by Meyyappan in the gift card exchange method of Isaacson in order to allow the users 104 to send payments … to other users and to the merchants 108. (Meyyappan, see: [0015]).

With respect to claim 17, Isaacson and Meyyappan teach the method of claim 1. Isaacson further discloses:
transmitting, from the gift card service to a retailer electronic device, a notification of the presence at a retailer location, the notification further comprising indication of a gift card available within a recipient gift card collection available for redemption at the retailer location {Isaacson, see at least: [0112] The system can notify the merchant from which the recipient is making the purchase, such as Red Lobster. Location-based services can identify that the recipient of a Red Lobster gift card is at a Red Lobster location. The notification can inform the wait staff at Red Lobster that it is the recipient's birthday and request that they sing "Happy Birthday" to the recipient. Alternatively, the notification to the merchant can provide some information regarding recipient preferences for food, products, or service, such as "the recipient prefers Diet Coke with no ice". Then the wait staff can act on the notification information to provide customized service to the recipient in such a way that the experience is a pleasant surprise to the recipient. In this manner, the merchant can know of people who are at their location and have gift cards}.
Although disclosing notifications for available gift cards, Isaacson does not disclose:
in which the step of detecting, by the recipient personal electronic device, the presence of a nearby wireless beacon associated with one of the one or more redemption locations, further comprises:
transmitting the presence of the recipient's personal electronic device at a retailer location associated with the wireless beacon, and
the card wallet.
However, Meyyappan teaches:
in which the step of detecting, by the recipient personal electronic device, the presence of a nearby wireless beacon associated with one of the one or more redemption locations, further comprises {Meyyappan, see at least: [0021] Some merchants include locator beacons 146. The locator beacons 146 broadcast unique identifiers that, when received by a user device 106, allow the user device 106 to transmit its location as wi2151thin the merchant 108 (i.e., within a brick and mortar location of the :
transmitting a presence of the recipient's personal electronic device at a retailer location associated with the wireless beacon {Meyyappan, see at least: [0034] The user is determined to be within a proximity of a merchant at 1104. The social media computing system 102 determines that the user is within proximity of the merchant 108}, and
the card wallet {Meyyappan, see at least: [0015] The payment logic allows the users 104 to send payments (e.g., via credit card, via bank account, via mobile wallet, etc.) to other users and to the merchants 108}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included beacons determining a presence of the electronic device as taught by Meyyappan in the gift card exchange method of Isaacson in order to permit a merchant to send an offer to a user of a social media platform based on a location (Meyyappan, see: [0033]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Perez (2012 NPL) was used to understand the convenience of accessing and storing gift cards using mobile phones in place of physical gift cards.
Zamer (US 20160086249 A1) was used to understand how a system may suggests gifts to buy based on a user’s location in a store.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820.  The examiner can normally be reached on Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KATHERINE A BARLOW/              Examiner, Art Unit 3625                                                                                                                                                                                          
/ALLISON G WOOD/               Primary Examiner, Art Unit 3625